DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 7-12, 15, 17-20, 24-25, and 27 in the reply filed on 05/10/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 17, 24-25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricciardi (US 8,506,900).
Regarding claim 1, Ricciardi (US 8,506,900) teaches an apparatus for sterilization of an article, the article having a first open end, a second open end and a lumen extending therebetween (Abstract), the apparatus comprising: a first chamber for receiving the article (Fig. 30 chamber 16), the first the chamber connector comprising a valve which is configurable between an open position and a closed position for fluidly connecting and isolating the first and second chambers respectively (Fig. 30 valve 94); and an article connector configured to fluidly connect the second open end of the article to the second chamber to form a fluid path extending from the first chamber to the second chamber through the lumen of the article (Fig. 30 supply tube 11 and/or pressure interface 68 connects the ends of the article to the second chamber; Column 53 Lines 32-36).
Regarding claim 3, Ricciardi further teaches the article connector is connectable to the chamber connector (The two components are connected at least indirectly as shown in figure 30).
Regarding claim 4, Ricciardi further teaches a by-pass conduit to fluidly connect the first chamber to the second chamber, separate from the chamber connector, and to selectively allow fluid flow from the second chamber to the first chamber (Fig. 30 conduit 101).
Regarding claim 5, Ricciardi further teaches the inlet is configured to selectively supply air to the first chamber (The applied agent 20 created by chamber 15 comprises air, Column 7 line 66 – Column 8 line 7).
Regarding claim 7, there is no direct connection from the second chamber to the pump (Pump 98 is located directly on the first chamber).
Regarding claim 17, Ricciardi further teaches the second chamber has a volume which is larger than a volume of the fluid path extending from the first open end of the article, through the lumen of 
Regarding claim 24, Ricciardi further teaches the sterilant is hydrogen peroxide vapor (Column 23 lines 27-32).
Regarding claim 25, Ricciardi further teaches the second chamber is disposed outside the first chamber (Fig. 30 shows this).
Regarding claim 27, Ricciardi further teaches the article connector comprises: a body having a longitudinal axis and an inner surface defining an axially elongate bore extending therethrough (Figs. 14-19 coupling 4 including interface material 02; Column 30 lines 17-25), the body having a female portion configured to receive therein the second open end of the article (interface material 02 fits over top of the endoscope Column 30 lines 17), and a male portion extending from the female portion and configured to be connectable with a portion of the first or second chamber (opposite end with main port 06); an annular recessed portion defined in the inner surface of the female portion, the annular recessed portion being axially aligned with the body (space inside interface material 02 but above balloon 03); at least one annular member which is at least partially receivable in the annular recessed portion (balloon 03; Column 35 lines 120)); and at least one opening extending through the body to form a fluid communication between the elongate bore and an outer surface of the body (best seen in figs. 14 and 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi (US 8,506,900).
Regarding claim 8, Ricciardi appears to be silent with regards to a container in the cited embodiment of fig. 30.
Ricciardi teaches in the embodiment of Fig. 29 a container for housing the article, the container being receivable in the first chamber (container 91) and having a container outlet through which the article connector is fluidly connectable to the second chamber, and a container inlet arranged to allow ingress of a sterilant (container 91 is made from a porous material 92, the pores reading on inlet and outlet fluidically connecting the various components; Column 49 lines 24-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught in figure 30 of Ricciardi such that there is a container for housing the article comprising an inlet/outlet to arrive at the claimed invention. One would have been motivated to do so . 

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi (US 8,506,900) as applied to claims 1, 3-5, 7, 17, 24-25, and 27 above, and further in view of Lin (US 2003/0138347).
Regarding claim 8, assuming arguendo directed towards Ricciardi teaching all the limitations of claim 8: 
Lin (US 2003/0138347) teaches a container for housing an article (Fig. 11 container 340 Abstract) being positioned inside a sterilizing chamber (Paragraph [0072]) comprising an outlet and an inlet (inlet 390 outlet 385). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the container taught by Lin into the first chamber taught by Ricciardi to arrive at the claimed invention. One would have been motivated to do so to successfully house medical instruments during sterilization to reduce contamination. The combination of familiar prior art elements according to known methods to arrive at the predictable result of a successfully operating sterilization system is prima facie obviousness. See MPEP 2143(I)(A) for more details.
Regarding claim 9, Lin further teaches the container further comprises a box having walls and a lid (Fig. 11 lid 365); and the container inlet comprises a porous area in at least one of the walls and the lid arranged to allow ingress of the sterilant inside the container and to prevent microbial ingress inside the container (Paragraph [0072]).

10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi (US 8,506,900) in view of Lin (US 2003/0138347) as applied to claims 8-9 above and further in view of Faddis (US 5,266,275).
Regarding claim 10-11, Lin appears to be silent with regards to a container connector at the container outlet which is arranged to fluidly connect at least one of the second open end of the article and the article connector, to the chamber connector – the container connector comprising a valve.
Faddis (US 5,266,275) teaches a container placed inside a sterilizer (abstract) that comprises a container connector at the container outlet (Fig. 5 quick releases 52-53 with valves 58-59; Column 5 lines 65-68). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ricciardi in view of Lin such that there is a container connector at the outlet comprising a valve as taught by Faddis to arrive at the claimed invention. One would have been motivated to do so in order to quickly and conveniently couple the container to the sterilant source.

Allowable Subject Matter
Claims 12, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, alone or in combination, fails to teach or fairly suggest all of the limitations of claim 12. The prior art considered to be the closest prior art is Ricciardi in view of Lin in further view of Faddis.
.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SEAN E CONLEY/               Primary Examiner, Art Unit 1796